Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
This application repeats a substantial portion of prior Application No. 15/559.683, filed 3/21/2016, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
	This application is not a proper divisional application because it adds subject matter not found in the parent.  Specifically, the examiner finds no support for retainer positioned against the opposite side of the body (claim 42).


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the retainer positioned against the opposite side of the body (claim 42) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 42 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear how with the retainer positioned against the opposite of the body would prevent the relative movement of the elongated .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 39, the meets and bounds of the “castellated rod” is unclear because all the disclosed external profiles of the elongated member do not meet the definition of “castellated” and the description does not provide an alternative definition.  While the applicant is entitled to be his/her own lexicographer it requires a clear definition within the written description.  See MPEP 2173(a).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 38-39 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (US 8,132,767).  Oh discloses a fastener assembly comprising: a body (10) defining a cavity (26) that converges from the larger upper end to a smaller lower end (48) with an access opening at the lower end;  an elongated member (30) with an circumferential external profile (34) between its ends for insertion through the access opening and into the cavity;  a split wedge having two wedge segments (12, 14) each with a thick end and a thin end (see Fig. 8) and an inner profile mating with the external profile of the elongated member and; a retainer (66) engaging the external profile of the elongated member.  The elongated member is inserted onto body through the access opening positioning the wedge segments around the elongated member and the retaining member is engaged between the elongated member and the body preventing relative movement (column 5, line 33 to column 6, line 4).  In regards to claim 39, the examiner reads the threads on the elongated member as “castellated” since there is no alternative definition provided.


Claims 38-39 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 7,752,824).  Brown discloses a fastener assembly comprising: a body (34) defining a cavity (42) that converges from the larger end upper end to a smaller lower end (40) and with an access opening at the lower end;  an elongated member (18) has a circumferential external profile between its ends for insertion through the access opening and into the cavity;  a split wedge (44) having at least two wedge segments (50) each with a thick end and a thin end (see Fig. 5) and in inner profile mating with the external profile of the elongated member and; a retainer (56) engaging the external profile of the elongated member.  The elongated member is inserted onto body through the access opening positioning the wedge segments around the elongated member and the retaining member is engaged .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Oh and Kato as applied to claim 38 above, and further in view of Schneider (US 5,074,731).  Schneider discloses a slotted retainer (1) to receive an elongated member.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to replace the retainer of Oh and Kato with a slotted retainer as disclosed in Schneider because the slotted retainer provides the advantage of quicker instillation by being able to be installed laterally.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bernhard (US 1,373,045) and Tally (US 9,841,043) are cited to show other examples of a slotted retainer.  Bradley (US 4,684,284) is cited to show another example of a split wedge with a retainer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677